DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed October 16th, 2022 has been entered. Claims 1, 4-5, 8, 11-15 & 20 remain pending in the application. Applicant’s amendments to the Claims and Drawings have overcome the objections, 112(b) and 101 rejections previously set forth in the Non-Final Office Action mailed July 19th, 2022. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1, 8, 12, 14-15 & 20 are objected to because of the following informalities:  
Claim 1, line 5: “an insole” should read --the insole--,
Claim 8, line 4: “combination” should read --a combination--, 
Claim 8, line 5: “an insole” should read --the insole--,
Claim 12, line 2: “combination” should read --a combination--, 
Claim 14, line 4: “combination” should read --a combination--,
Claim 15, line 7: “wherein then integrated” should read --wherein the integrated--,
Claim 15, line 8: “a conductive layer” should read --the conductive layer--,
Claim 20, line 2: “combination” should read --a combination--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 & 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim recites “a conductive layer” and it is unclear if this is the same as the “conductive layer” of claim 1, from which claim 5 depends. For examination purposes, the conductive layer of claim 5 is the same conductive layer as claim 1. 
Regarding claim 11, the claim recites “a conductive layer” and it is unclear if this is the same as the “conductive layer” of claim 8, from which claim 11 depends. For examination purposes, the conductive layer of claim 11 is the same conductive layer as claim 8. 
Regarding claim 12, the claim recites “a conductive layer” and it is unclear if this is the same as the “conductive layer” of claim 8, from which claim 12 depends. For examination purposes, the conductive layer of claim 12 is the same conductive layer as claim 8. Claim 13 is also rejected by virtue of its dependency on claim 12. 
Regarding claim 13, the claim recites “an integrated circuit board” and it is unclear if this is the same as the “integrated circuit board” of claim 8, from which claim 13 depends. For examination purposes, the conductive layer of claim 13 is the same conductive layer as claim 8. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 8, 11-15 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dai et al. (U.S. Pub. No. 2017/0216592), herein referred to as “Dai”.
Regarding claim 1, Dai teaches an apparatus for providing electrotherapy stimulation through an insole (Abstract: an electrostimulation apparatus; [0033]: the carrier (3) is a pair of shoes, and each of shoe has the heating piece (5), the insulating layer (6) and the electrode layer (7) which are formed in insole shape; [0022]: the same or equivalent functions and components may be accomplished by different embodiments that are also intended to be encompassed within the spirit and scope of the invention), comprising: 
an electrotherapy stimulation device (control unit 1), which provides electrotherapy stimulation to the insole ([0026]: control unit (1) is configured to provide the electrical current to an electrode layer (7)); 
an insole (bottom portion of carrier 3, electrode layer 7, insulating layer 6, & heating piece 5; [0033]: the carrier (3) is a pair of shoes, and each of shoe has the heating piece (5), the insulating layer (6) and the electrode layer (7) which are formed in insole shape … the carrier (3) is attached with a sole (9) to settle the components therebetween), which contacts a user for the electrotherapy stimulation ([0030]: the carrier (3) on a portion of a user's body); 
wherein the electrotherapy stimulation device is configured to attach to and detach from the insole ([0031]: The connecting portion (4) is connected to the control unit (1) or the power supply (2) through a magnetic set, a set of conductive snap fastener, a flexible glue set, a pin-socket set, or other preferable sets; where the described sets/fasteners are attachable/detachable mechanisms); 
wherein an integrated circuit board inside the electrotherapy stimulation device ([0026]: The control unit (1) is configured to provide the electrical current to an electrode layer (7); where a control unit delivering electrical current is seen as comprising circuitry inside) is powered by a rechargeable battery ([0009]: a portable power supply; where a portable power supply is seen as a rechargeable battery); 
wherein the electrotherapy stimulation device does not provide a heating element ([0004]: Also, the heating piece and the electrode layer are separately attached on the carrier; [0011]: the present invention is configured to provide electrical current and heat simultaneously, electrical current only, and heat only to a designated part of a user); 
wherein the integrated circuit board of the electrotherapy stimulation device provides electrotherapy stimulation ([0026]: The control unit (1) is configured to provide the electrical current to an electrode layer (7)) to at least a first conductive area (left portion of electrode layer 7 in Fig. 3) and a second conductive area (right portion of electrode layer 7 in Fig. 3) of a conductive layer (electrode layer 7) through first and second conductive connectors ([0026]: The carrier (3) has a plurality of connecting portions (4) which are configured to electrically connect to the control unit (1), the power supply (2), the heating piece (5) and the electrode layer (7); four connectors 4 shown in Fig. 3).
Regarding claim 4, Dai teaches wherein the electrotherapy stimulation device is configured for wireless remote operation ([0028]: In addition, the control unit (1) is optionally configured to have a communicate module settled therein. Through the communicate module, the control unit is configured to connect to a mobile terminal or a wireless remote controller thus achieving remote operation).
Regarding claim 5, Dai teaches wherein the insole (bottom portion of carrier 3, electrode layer 7, insulating layer 6, & heating piece 5; [0033]: the carrier (3) is a pair of shoes, and each of shoe has the heating piece (5), the insulating layer (6) and the electrode layer (7) which are formed in insole shape … the carrier (3) is attached with a sole (9) to settle the components therebetween) includes a cover layer (bottom portion of carrier 3, see annotated Fig. 3, below) as top of the insole (see Fig. 3 where the carrier 3/cover layer is the top most layer), then a conductive layer (electrode layer 7) beneath the cover layer (see Fig. 3 where electrode layer 7 is beneath carrier 3/cover layer), and then a base layer (sole 9) as bottom of the insole (see Fig. 3 where sole 9 is the bottom most layer).

    PNG
    media_image1.png
    237
    598
    media_image1.png
    Greyscale

Figure 1: Dai’s Fig. 3 where the shaded area of the carrier is the cover layer of the insole
Regarding claim 8, Dai teaches a system for providing electrotherapy stimulation through an insole (Abstract: an electrostimulation apparatus may comprise a control unit, a power supply and a carrier; [0033]: the carrier (3) is a pair of shoes, and each of shoe has the heating piece (5), the insulating layer (6) and the electrode layer (7) which are formed in insole shape; [0022]: the same or equivalent functions and components may be accomplished by different embodiments that are also intended to be encompassed within the spirit and scope of the invention), comprising: 
an electrotherapy stimulation device (control unit 1), which provides electrotherapy stimulation or combination of electrotherapy stimulation and heat to the insole ([0026]: control unit (1) is configured to provide the electrical current to an electrode layer (7)); 
an insole (bottom portion of carrier 3, electrode layer 7, insulating layer 6, & heating piece 5; [0033]: the carrier (3) is a pair of shoes, and each of shoe has the heating piece (5), the insulating layer (6) and the electrode layer (7) which are formed in insole shape … the carrier (3) is attached with a sole (9) to settle the components therebetween), which contacts a user for the electrotherapy stimulation ([0030]: the carrier (3) on a portion of a user's body); 
wherein the electrotherapy stimulation device is configured to attach to and detach from the insole ([0031]: The connecting portion (4) is connected to the control unit (1) or the power supply (2) through a magnetic set, a set of conductive snap fastener, a flexible glue set, a pin-socket set, or other preferable sets; where the described sets/fasteners are attachable/detachable mechanisms); 
wherein the electrotherapy stimulation device is configured for wireless remote operation ([0028]: In addition, the control unit (1) is optionally configured to have a communicate module settled therein. Through the communicate module, the control unit is configured to connect to a mobile terminal or a wireless remote controller thus achieving remote operation); 
wherein an integrated circuit board inside the electrotherapy stimulation device ([0026]: The control unit (1) is configured to provide the electrical current to an electrode layer (7); where a control unit delivering electrical current is seen as comprising circuitry inside) provides electrotherapy stimulation to at least a first conductive area (left portion of electrode layer 7 in Fig. 3) and a second conductive area (right portion of electrode layer 7 in Fig. 3) of a conductive layer (electrode layer 7) through first and second conductive connectors ([0026]: The carrier (3) has a plurality of connecting portions (4) which are configured to electrically connect to the control unit (1), the power supply (2), the heating piece (5) and the electrode layer (7); four connecting portions 4 shown in Fig. 3), 
wherein the integrated circuit board is powered by a rechargeable battery ([0009]: a portable power supply; where a portable power supply is seen as a rechargeable battery).
Regarding claim 11, Dai teaches when the electrotherapy stimulation device provides electrotherapy stimulation ([0011]: the present invention is configured to provide electrical current and heat simultaneously, electrical current only, and heat only to a designated part of a user), then: 
wherein the insole (bottom portion of carrier 3, electrode layer 7, insulating layer 6, & heating piece 5; [0033]: the carrier (3) is a pair of shoes, and each of shoe has the heating piece (5), the insulating layer (6) and the electrode layer (7) which are formed in insole shape … the carrier (3) is attached with a sole (9) to settle the components therebetween) includes a cover layer (bottom portion of carrier 3, see annotated Fig. 3, above) as top of the insole (see Fig. 3 where the carrier 3/cover layer is the top most layer), then a conductive layer (electrode layer 7) beneath the cover layer (see Fig. 3 where electrode layer 7 is beneath carrier 3/cover layer), and then a base layer (sole 9) as bottom of the insole (see Fig. 3 where sole 9 is the bottom most layer).
Regarding claim 12, Dai teaches when the electrotherapy stimulation device provides combination of electrotherapy stimulation and heat ([0011]: the present invention is configured to provide electrical current and heat simultaneously, electrical current only, and heat only to a designated part of a user), then: 
wherein the insole (bottom portion of carrier 3, electrode layer 7, insulating layer 6, & heating piece 5; [0033]: the carrier (3) is a pair of shoes, and each of shoe has the heating piece (5), the insulating layer (6) and the electrode layer (7) which are formed in insole shape … the carrier (3) is attached with a sole (9) to settle the components therebetween) includes a cover layer (bottom portion of carrier 3, see annotated Fig. 3, above) as top of the insole (see Fig. 3 where the carrier 3/cover layer is the top most layer), then a conductive layer (electrode layer 7) beneath the cover layer (see Fig. 3 where electrode layer 7 is beneath carrier 3/cover layer), then a heating layer (heating piece 5) underneath the conductive layer to provide heat (see Fig. 3 where heating piece 5 is beneath electrode layer 7), and then a base layer (sole 9) as bottom of the insole (see Fig. 3 where sole 9 is the bottom most layer).
Regarding claim 13, Dai teaches wherein a rechargeable battery on an integrated circuit board ([0009]: a portable power supply … The control unit, power supply, and carrier could be of three separate units, two combined units, or one combined unit) provides power to the heating layer through third and fourth conductive connectors ([0007]: the heating piece is electrically connected to the power supply through the connecting portions; four connecting portions 4 shown in Fig. 3).
Regarding claim 14, Dai teaches a method for providing electrotherapy stimulation through an insole ([0023]: the exemplary methods, devices and materials are now described; Abstract: an electrostimulation apparatus may comprise a control unit, a power supply and a carrier; [0033]: the carrier (3) is a pair of shoes, and each of shoe has the heating piece (5), the insulating layer (6) and the electrode layer (7) which are formed in insole shape; [0022]: the same or equivalent functions and components may be accomplished by different embodiments that are also intended to be encompassed within the spirit and scope of the invention), comprising: 
an electrotherapy stimulation device (control unit 1), which provides electrotherapy stimulation or combination of electrotherapy stimulation and heat to the insole ([0026]: control unit (1) is configured to provide the electrical current to an electrode layer (7)); 
an insole (bottom portion of carrier 3, electrode layer 7, insulating layer 6, & heating piece 5; [0033]: the carrier (3) is a pair of shoes, and each of shoe has the heating piece (5), the insulating layer (6) and the electrode layer (7) which are formed in insole shape … the carrier (3) is attached with a sole (9) to settle the components therebetween), which contacts a user for the electrotherapy stimulation ([0030]: the carrier (3) on a portion of a user's body); 
wherein the electrotherapy device is configured to attach to and detach from the insole ([0031]: The connecting portion (4) is connected to the control unit (1) or the power supply (2) through a magnetic set, a set of conductive snap fastener, a flexible glue set, a pin-socket set, or other preferable sets; where the described sets/fasteners are attachable/detachable mechanisms); 
wherein the electrotherapy stimulation device is configured for wireless remote operation ([0028]: In addition, the control unit (1) is optionally configured to have a communicate module settled therein. Through the communicate module, the control unit is configured to connect to a mobile terminal or a wireless remote controller thus achieving remote operation).
Regarding claim 15, Dai teaches when the electrotherapy stimulation device provides electrotherapy stimulation ([0011]: the present invention is configured to provide electrical current and heat simultaneously, electrical current only, and heat only to a designated part of a user), then: 
wherein an integrated circuit board inside the electrotherapy stimulation device ([0026]: The control unit (1) is configured to provide the electrical current to an electrode layer (7); where a control unit delivering electrical current is seen as comprising circuitry inside) provides electrotherapy stimulation to at least a first conductive area (left portion of electrode layer 7 in Fig. 3) and a second conductive area (right portion of electrode layer 7 in Fig. 3) of a conductive layer (electrode layer 7) through first and second conductive connectors ([0026]: The carrier (3) has a plurality of connecting portions (4) which are configured to electrically connect to the control unit (1), the power supply (2), the heating piece (5) and the electrode layer (7); four connecting portions 4 shown in Fig. 3);
wherein the integrated circuit board is powered by a rechargeable battery ([0009]: a portable power supply; where a portable power supply is seen as a rechargeable battery); 
wherein the insole (bottom portion of carrier 3, electrode layer 7, insulating layer 6, & heating piece 5; [0033]: the carrier (3) is a pair of shoes, and each of shoe has the heating piece (5), the insulating layer (6) and the electrode layer (7) which are formed in insole shape … the carrier (3) is attached with a sole (9) to settle the components therebetween) includes a cover layer (bottom portion of carrier 3, see annotated Fig. 3, above) as top of the insole (see Fig. 3 where the carrier 3/cover layer is the top most layer), then a conductive layer (electrode layer 7) beneath the cover layer (see Fig. 3 where electrode layer 7 is beneath carrier 3/cover layer), and then a base layer (sole 9) as bottom of the insole (see Fig. 3 where sole 9 is the bottom most layer).
Regarding claim 20, Dai teaches when the electrotherapy stimulation device provides combination of electrotherapy stimulation and heat ([0011]: the present invention is configured to provide electrical current and heat simultaneously, electrical current only, and heat only to a designated part of a user), then: 
wherein an integrated circuit board inside the electrotherapy stimulation device ([0026]: The control unit (1) is configured to provide the electrical current to an electrode layer (7); where a control unit delivering electrical current is seen as comprising circuitry inside) provides electrotherapy stimulation to at least a first conductive area (left portion of electrode layer 7 in Fig. 3) and a second conductive area (right portion of electrode layer 7 in Fig. 3) of a conductive layer (electrode layer 7) through first and second conductive connectors (four connectors 4 shown in Fig. 3);
wherein the integrated circuit board is powered by a rechargeable battery ([0009]: a portable power supply; where a portable power supply is seen as a rechargeable battery); 
wherein the insole (bottom portion of carrier 3, electrode layer 7, insulating layer 6, & heating piece 5; [0033]: the carrier (3) is a pair of shoes, and each of shoe has the heating piece (5), the insulating layer (6) and the electrode layer (7) which are formed in insole shape … the carrier (3) is attached with a sole (9) to settle the components therebetween) includes a cover layer (bottom portion of carrier 3, see annotated Fig. 3, above) as top of the insole (see Fig. 3 where the carrier 3/cover layer is the top most layer), then the conductive layer (electrode layer 7) beneath the cover layer (see Fig. 3 where electrode layer 7 is beneath carrier 3/cover layer), then a heating layer (heating piece 5) underneath the conductive layer to provide heat (see Fig. 3 where heating piece 5 is beneath electrode layer 7), and then a base layer (sole 9) as bottom of the insole (see Fig. 3 where sole 9 is the bottom most layer);
wherein the rechargeable battery on the integrated circuit board ([0009]: a portable power supply … The control unit, power supply, and carrier could be of three separate units, two combined units, or one combined unit) provides power to the heating layer through third and fourth conductive connectors ([0007]: the heating piece is electrically connected to the power supply through the connecting portions; four connectors 4 shown in Fig. 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794